Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Werner on 8/25/22.


The application has been amended as follows: 
A. 	claims are amended to read as follow:
(Currently Amended)  A driver operable to insert an intraosseous device into a bone, the driver comprising: 
a housing having a distal end and a proximal end; 
a driveshaft near the distal end of the housing, the drive shaft configured to engage a portion of the intraosseous device; 
a motor disposed in the housing and operable to rotate the driveshaft; 
a power source disposed within the housing and configured to power the motor; and 
a lockout operable to prevent activation of the driver for increased safety when handling the driver;
wherein the housing includes a slot configured to receive a portion of the lockout, and wherein the lockout is configured to be removably inserted into the slot in the housing to prevent an electrical circuit from being closed thereby preventing activation of the driver.

2.	(Cancelled)  

3.	(Currently Amended)  The driver according to claim [[2]]1, wherein the lockout comprises a non-conductive material.

4.	(Cancelled) 
5.	(Currently Amended)  The driver according to claim [[4]]1, wherein the housing defines a primary portion and a handle portion, the primary portion extending between the distal end and the proximal end, and the handle portion extending from the primary portion.

6.	(Original)  The driver according claim 5, wherein the slot is located in the handle portion of the housing.

7.	(Original)  The driver according to claim 6, wherein the intraosseous device comprises an intraosseous needle set.

8.	(Original)  The driver according to claim 7, wherein the intraosseous needle set comprises an inner penetrator and an outer penetrator, the inner penetrator slidably disposed within the outer penetrator.

9.	(Original)  The driver according to claim 7, wherein the driveshaft is configured to releasably secure the intraosseous needle set.

10.	(Original)  The driver according to claim 5, wherein the power source comprises a battery.

11.	(Original)  The driver according to claim 10, wherein the driver is a single-use driver.

12.	(Original)  The driver according to claim 11, wherein the driveshaft includes an annular groove configured to receive an O-ring when the driveshaft moves from a first position to a second position to prevent the driveshaft from returning to the first position.

13.	(Original)  The driver according to claim 11, further comprising a single-use switch configured to prevent a second activation of the driver.

14.	(Original)  The driver according to claim 13, further comprising a fuse operable to terminate functionality of the switch after a single use.

15.	(Original)  The driver according to claim 13, further comprising a timer circuit operable to terminate functionality of the switch after a prescribed period of time. 

16.	(Original)  The driver according to claim 11, further comprising a collapsible internal support member configured to prevent a second activation of the driver.  

17.	(Original)  The driver according to claim 10, wherein the battery has sufficient power to insert up to but not more than a threshold number of intraosseous devices.

18.	(Original)  The driver according to claim 10, wherein the handle portion of the housing further comprises a tab operable to release the battery from the driver when the tab is pressed.

19.	(New)  A driver operable to insert an intraosseous device into a bone, the driver comprising: 
a housing having a distal end and a proximal end; 
a driveshaft near the distal end of the housing, the drive shaft configured to engage a portion of the intraosseous device; 
a motor disposed in the housing and operable to rotate the driveshaft; 
a power source disposed within the housing and configured to power the motor; and 
a lockout operable to prevent activation of the driver for increased safety when handling the driver;
wherein the driveshaft includes an annular groove configured to receive an O-ring when the driveshaft moves from a first position to a second position to prevent the driveshaft from returning to the first position.

20.	(New)  The driver according to claim 19, wherein the power source comprises a battery.

21.	(New)  The driver according to claim 19, wherein the housing defines a primary portion and a handle portion, the primary portion extending between the distal end and the proximal end, and the handle portion extending from the primary portion.

22.	(New)  The driver according to claim 19, wherein the intraosseous device comprises an intraosseous needle set including an inner penetrator slidably disposed within an outer penetrator.

The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Puzio  et al. (US. 20110203821), wherein Puzio  discloses the claimed invention except that  the housing includes a slot configured to receive a portion of the lockout, and wherein the lockout is configured to be removably inserted into the slot in the housing to prevent an electrical circuit from being closed thereby preventing activation of the driver , therefore the present invention is allowable over the prior art of Puzio .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH R BOLES/Primary Examiner, Art Unit 3775